Citation Nr: 0842951	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral tinea pedis and onychomycosis.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and July 2001 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In January 1999, the RO denied 
the veteran's claim for service connection for a bilateral 
knee disability.  In July 2001, the RO granted the veteran's 
claim for service connection for bilateral tinea pedis and 
onychomycosis, and assigned a 10 percent evaluation, 
effective October 23, 1998.

In a March 2007 decision, the Board denied the veteran's 
claims.  A timely appeal of that decision was filed in the 
United States Court of Appeals for Veterans Claims (Court). 

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate that 
portion of the Board's March 2007 decision that denied 
service connection for a bilateral knee disability, and 
denied an initial evaluation in excess of 10 percent 
disabling for tinea pedis and onychomycosis, and that it 
remand the case for further development and readjudication.  
In August 2008, the Court granted the joint motion, vacated 
the Board's March 2007 decision with regard to the above 
claims, and remanded the case to the Board for compliance 
with directives that were specified by the Court.

The issue of service connection for bilateral tinea pedis and 
onychomycosis is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence regarding whether the veteran's current 
bilateral knee disability is the result of a disease or 
injury in service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, the evidence of 
record establishes that his current bilateral knee disability 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  In light of the 
favorable decision for the veteran in this case, any error in 
the timing or content of VCAA notice is moot.

II.  Analysis

The veteran contends that he injured his knees during active 
service while trying to get underneath a hatch while aboard a 
ship.  (See IME report, November 2000.)  He further states 
that he has continued to have chronic pain in his knees since 
service.  Id.

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

As explained in the Introduction, this case previously came 
before the Board.  In a March 2007 decision, the Board denied 
entitlement to service connection for a knee disorder.  The 
veteran subsequently appealed the Board's decision, and in 
August 2008, the Court granted a joint motion filed by the 
veteran's attorney and General Counsel, vacated the Board's 
March 2007 decision and remanded the case to the Board for 
compliance with directives that were specified in the joint 
motion.  In the joint motion, the parties agreed that the 
Board had erred, in part, by not making a credibility 
determination with respect to the veteran's lay assertions of 
a continuity of symptomatology since service, and by not 
explaining why those assertions were not probative to his 
claim.

The Board will now proceed to readjudicate the veteran's 
claim in light of the concerns raised in the joint motion.  
At the outset of this discussion, the Board notes that it is 
mindful of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by 
the Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 
7104(d)(1)...[a] remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis herein has been undertaken with that 
obligation in mind.

A review of the veteran's service treatment records shows 
that in June 1966, he was seen in sick call with complaints 
of right knee tenderness after he "banged" his knee on a 
door.  (See service treatment record, June 1966.)  Although 
it was noted that he exhibited some difficulty in walking, 
upon physical examination, his ligaments and range of motion 
were found to be within normal limits.  He was diagnosed with 
a patella bruise, ruling out chondromalacia, and his right 
knee was wrapped with an ace bandage.  His June 1969 
separation examination indicates normal findings, with no 
lower extremity abnormalities noted.  

Following service, the first time the veteran complained of, 
sought treatment for, or was diagnosed with any knee problems 
was in August 1999, when he sought treatment at the VAMC.  An 
x-ray revealed changes consistent with mild degenerative 
osteoarthrosis in almost a symmetrical fashion bilaterally.  
During a VAMC visit in October 1999, he was diagnosed with 
degenerative arthritis of the knees bilaterally.  During a 
subsequent VAMC visit in November 1999, he was assessed with 
patellofemoral syndrome and referred to physical therapy.  

The record contains several medical opinions which address 
whether the veteran's bilateral knee disability was incurred 
in service.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, to determine 
where to give credit and where to withhold the same, and in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In that regard, the Board notes that the veteran has 
submitted several statements from private practitioners who 
treated him for his bilateral knee disorder.  A February 2000 
medical statement from Dr. Katherine Chin states that the 
veteran was being treated for patellofemoral syndrome with 
probable arthritis in both knees.  Dr. Chin also noted that 
he was in physical therapy and was wearing braces on both 
knees to ambulate.  Medical opinion letters dated April and 
June 2000 from Dr. Farhad Mardisnian attribute the veteran's 
patellofemoral syndrome and bilateral arthritis of the knees 
to service.  In the April 2000 letter, Dr. Mardisnian 
explained that the veteran's current knee condition is "the 
result of progressive deterioration of his enlisted knee 
injury."  (See Dr. Mardisnian letter, April 2000.)  

In November 2000, the veteran underwent a VA examination.  
The veteran told the examiner that he had injured both knees 
while aboard ship during his active military service while 
trying to go through a hatch.  It was noted that radiographic 
studies were not performed, and that the veteran was given 
crutches for his injury.  With regard to symptomatology, the 
veteran claimed that he continued to have knee pain with 
weakness, stiffness, inflammation, instability, fatigue, and 
lack of endurance since his in-service injury.  The examiner 
also noted that he was undergoing physical therapy.  Upon 
physical examination, the examiner noted that the veteran 
walked with braces on his knees and used a cane.  His gait 
was not unsteady or unpredictable, and he was able to walk 
across the room without his cane.  The examiner also found 
mild crepitus with no evidence of heat, redness, swelling, 
effusion, drainage, instability or weakness.  Bilateral 
active knee flexion was 120 degrees with pain, and bilateral 
active extension was 0 degrees with pain.  X-rays revealed no 
abnormalities for either knee.  The examiner diagnosed the 
veteran with bilateral patellofemoral syndrome, and opined 
that his bilateral knee condition was at least as likely as 
not related to his service injury.

VAMC treatment notes reveal that in September 2002, Dr. N. C. 
wrote a brief statement for the veteran to submit in 
conjunction with his service connection claim.  He stated 
that he had treated the veteran for patellofemoral pain 
syndrome of bilateral knees.  He also explained that he had 
reviewed a copy of the veteran's June 1966 service treatment 
records, and opined that "[a] contusion to the patella is 
not likely to cause patient's current patellofemoral 
syndrome[,] but if he had 'chondromalacia patella' at that 
time, it is likely that his knee pain at that time is related 
to his current knee condition."  (See VAMC treatment record, 
September 2002.)

In March 2004, the veteran underwent a second VA examination.  
The veteran told the examiner that in 1966, he injured his 
knees in service while aboard a ship.  He said that since the 
injury, he had experienced constant pain, stiffness and 
aching, and that sometimes, his knees would "give way."  On 
physical examination, flexion of the knees was 130 degrees on 
the left and 135 degrees on the right.  Extension was zero 
degrees bilaterally and no ankylosis was noted.  There was no 
locking pain or joint effusion, but there was mild crepitus 
bilaterally.  X-rays revealed mild periarticular osteopenia.  
The examiner diagnosed the veteran with bilateral 
degenerative joint disease of the knees.  He concluded that 
neither the veteran's current degenerative arthritis of the 
right knee, nor his current left knee condition was related 
to his in-service knee injury.  He further explained that 
after reviewing the June 1966 service treatment record, it 
was his opinion that the injury to the veteran's right knee 
in service was not so severe for it to progress to 
degenerative changes over time.

After considering the complete evidence of record, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence regarding whether the 
veteran's current bilateral knee disability is the result of 
a disease or injury in service.  As stated above, when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In this case, both Dr. 
Mardisnian and the November 2000 VA examiner opined that the 
veteran's bilateral knee condition was more likely than not 
the result of active service.  Two other examiners provided 
medical opinions that were speculative (see opinions of Drs. 
Chin and N. C.), and the second VA examiner opined that the 
veteran's condition was not the result of service.

In reviewing these opinions, the Board has considered the 
Court's holding in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), which reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  However, the Court also declared that 
the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  In Coburn v. Nicholson, 19 Vet. App. 427 
(2006), the Court, citing Kowalski, again emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran

As noted, the veteran's service medical records only document 
complaints to the right knee, and not to the left.  However, 
the Court has repeatedly held that a veteran is competent to 
describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board finds that the veteran's alleged in-
service injuries, and its associated symptoms, are the type 
of condition that the veteran is competent to describe.  See 
Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  Absent any evidence 
to the contrary, the Board finds the veteran's statements as 
to the history of his symptomatology during service and since 
separation to be credible. 

Thus, although many of the opinions offered in this case are 
based only on the veteran's report as to his history, the 
Board acknowledges that such opinions are probative.  
Consequently, the Board finds that the favorable opinions 
place the evidence at least in equipoise as to whether his 
current bilateral knee disability is related to service.  As 
such, having resolved doubt in favor of the veteran, the 
Board finds that service connection for a bilateral knee 
disability is warranted, and the benefit sought on appeal 
granted.


ORDER

Entitlement to service connection for a bilateral knee 
disability is granted.


REMAND

The veteran is currently service-connected for bilateral 
tinea pedis and onychomycosis, with a 10 percent evaluation, 
pursuant to 38 C.F.R. § 4.71a, Diagnosis Code 7813.  He 
contends that these disorders are worse than the current 10 
percent evaluation contemplated by the rating criteria.  
Specifically, he states that he is currently experiencing 
itching and shedding of scaly skin, with toenails that are 
painful and sore to the touch.  He is currently prescribed a 
topical medication for both conditions.

Review of the claims folder shows that the evidence of record 
is not sufficient upon which to base a decision.  The VCAA 
states that VA has a duty to assist claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008)).  The VA duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
a claim.  See 38 C.F.R. § 3.159(c)(4).  

In this case, the most recent VA medical evaluation was 
conducted in March 2004, which was over four years ago, and 
without the presence of the veteran's complete claims folder.  
In light of these circumstances, and because the veteran has 
stated the his current bilateral tinea pedis and 
onychomycosis has worsened over the course of the appeal, the 
Board finds that an additional disability evaluation 
examination is necessary in order to ascertain the current 
severity of the veteran's disorders.  

Additionally, the Board notes that the veteran's attorney has 
submitted new evidence that purports to show that the veteran 
is taking a new medication to treat his foot diseases.  In 
light of this fact, and because the most recent medical 
treatment records in the claims folder are from 2004, the 
Board finds it necessary to obtain the veteran's complete up-
to-date medical treatment records.  In light of the 
foregoing, the Board finds that a new VA examination is 
required in this case.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination, including a 
complete physical examination with 
diagnostic tests, to determine the current 
severity of his bilateral tinea pedis and 
onychomycosis.  Any tests deemed necessary 
should be conducted, and all clinical 
findings should be reported in detail.  
The complete claims folder must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  Specifically, the 
examiner should note the maximum 
percentage of the veteran's body that is 
covered with bilateral tinea pedis.  The 
examiner should also note whether the 
veteran has received constant or near-
constant systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs during that past twelve-month 
period.  The complete rationale for any 
opinions expressed should be provided.  
Any and all opinions must be accompanied 
by a complete rationale. 

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC) and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


